Citation Nr: 1632771	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1963 to May 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran was afforded a VA audiology examination in November 2010.  The examiner noted the Veteran's report of serving in an artillery unit and firing Howitzer rifles 10 to 12 hours per day, 2 or 3 days per week, without hearing protection.  The examiner stated there was no documentation in the Veteran's service treatment records (STRs) of complaints or treatment related to his ears or hearing, and there was no pure tone threshold change shown when comparing his enlistment and discharge examinations.  The examiner diagnosed bilateral sensorineural hearing loss, but opined the disorder was less likely than not caused by the Veteran's in-service acoustic trauma.  In this regard, the examiner stated that the absence of any hearing loss at discharge when compared to the enlistment examination made it, "less likely to determine with certainty how much of a specific individual's current hearing loss was a result of . . . military service."  The examiner then stated that the Veteran's normal hearing during service was inconsistent with medical literature which showed noise exposure has an immediate effect on hearing, usually a temporary effect at first, and that it does not have a delayed impact and is not progressive or cumulative.  The examiner then stated it usually takes many incidents of temporary noise-induced hearing loss before it becomes permanent. 

The Board finds it difficult to understand the examiner's rationale.  While the examiner stated that noise exposure's effect on hearing could not be progressive or cumulative, she stated immediately afterward that it usually takes many incidents of temporary hearing loss before hearing loss becomes permanent.  The latter statement indicates that progressive or cumulative noise exposure can, in fact, combine to cause eventual, permanent hearing loss.  The examiner's rationale implies that a single noise exposure event can cause temporary hearing loss, and that each additional event may contribute to cause eventual permanent hearing loss.  The examiner failed to explain, however, why it could not be the case that the Veteran suffered a single, or multiple episodes of temporary hearing loss during service, which, although not present at the time of his discharge, ultimately contributed to his current, permanent hearing loss.

The Board notes that a series of papers recently published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  These papers, therefore, cast further doubt on the examiner's finding that acoustic trauma which does not cause immediate, permanent hearing loss, could not contribute to permanent hearing loss many years later.

The Board also notes that the examiner stated the Veteran noticed his hearing loss first in 1975.  However, in lay statements the Veteran has asserted that he noticed he had difficulty hearing during and immediately after service.  The Veteran also stated that during service, exposure to extremely loud gunfire caused daily headaches.  The Veteran's STRs show he was treated in May 1965 after reporting a headache for the previous week with frontal throbbing, but no fever or other symptoms.

For the foregoing reasons, the Board has determined the November 2010 VA examination report is inadequate for adjudication purposes.  As such, a remand for an additional examination and opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, who has not performed an examination or proffered an opinion in this case, to determine the nature and etiology of his bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss originated in, was caused by, or is otherwise etiologically related to his military service.

In providing this opinion, the examiner must address the Veteran's competent lay statements to the effect that he suffered daily headaches in service due to extremely loud noise exposure, and noticed difficulty hearing during and immediately after service.

The examiner must also address the above-noted study by Sharon Kujawa which tends to support the possibility of late onset hearing loss following long-past acoustic trauma.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



